Citation Nr: 0738517	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-28 512	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

Entitlement to service connection for neck disability.

Entitlement to service connection for back disability.

Entitlement to service connection for skin disability.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, 
Military Department


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.


FINDING OF FACT

On September 18, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant's authorized representative that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant's 
authorized representative has submitted a September 2006 
statement informing the Board that the veteran desires to 
withdraw this appeal.  Hence, there remains no allegation of 
error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal.
ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


